The opinion of the court was delivered by
Taft, J.
The contract alleged in the bill is not shown by the master’s report to have been made, consequently there can be'no decree for a specific performance; neither does the report show that the conduct of the defendant ivas fraudulent. The master states that the “ orator was- induced to and did believe *74until Juno, 1881, that he Avas the adopted son and heir-at-law of the defendant and his Avife,” but by whom he was so induced to believe, the report does not show; the master not finding that fact upon the evidence, the court cannot say, as matter of hnv, that it Aras by the defendant.' No contract by the defendant being shown, and no fraud on his part proven, the orator still insists that he is entitled to relief, upon the ground that he remained with the defendant and labored for him several years in ignorance of the fact that he was not his adopted son and heir-at-laAV. Whether he Avas such son and heir-at-law Avas a fact which he could easily have ascertained. He kneAv of the act of the legislature as early as the year 1872, and he could at any time have learned by inquiry at the town clerk’s office whether the defendant had ever assented thereto, Avhich was the requisite to its validity. When a party has acted in ignorance of facts merely, courts of equity will never afford relief where actual knoAAdedge could have been obtained by the exercise of due diligence and inquiry. ' To relieve a party under such circumstances Avould bo to encourage culpable negligence. Willard Eq. Jur. 70; Story Eq. Jur. sec. 146 and note; McDaniels v. Bank, 29 Vt. 230; Smith’s Man. of Eq. chap. 2, sec. 1. By this rule he is not entitled to relief. No question of evidence Avas reserved. If the orator has any claims ’against the defendant arising out of the lease of the farm, he has an ample remedy at law.
Decree affirmed and cause remanded.